[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION TO STRIKE (#106)
The Home Improvement Act (HIA), General Statutes § 20-419 et seq., does not explicitly state that the work which is the subject of the instant complaint may properly be classified as a CT Page 4404 home improvement. Nevertheless, this work is not specifically excepted in the HIA.1
"[Courts] should not imply exceptions to a statute which the legislature did not prescribe by word or implication." Caulkinsv. Petrillo, 200 Conn. 713, 719, 513 A.2d 43 (1986).
Since this work is not included among the specific exceptions to the HIA, the motion to strike the fifth count of the defendant's counterclaim is hereby ordered denied.
It is so ordered.
BY THE COURT: ARENA, J.